Buchanan, J.
(Voorhies, J., dissenting.) The plaintiffs having purchased a plantation and slaves on the 7th January, 1843, at a Sheriff’s sale, made by the Sheriff of the parish of St. Charles, in execution of a judgment against one Zenon D’Arensburgh, complain that the defendant has improperly certified, as a mortgage upon said -property, a judgment in favor of Louis D'Arensburgh, administrator, &c., v. Zenon D'Arensburgh, inscribed on the 13th October, 1848.
The present appeal is taken from a judgment ordering the erasure of the said judicial mortgage, so far as concerns the property of plaintiffs in the petition mentioned.
That judgment appears to us to be perfectly in conformity to the rights of the parties: and we must even express our surprise that this appeal has been taken, when -we perceive that the party who takes it has disclaimed in his pleadings in the Court below, having authorized the Recorder to certify his judgment as a mortgage upon the property of plaintiffs.
It is proper to observe that the appellant was not subjected to costs of the suit by the judgment below, and the appellees submitted and submit to that portion of the judgment.
It is, therefore, adjudged and decreed, that the judgment of the District Court be affirmed; the costs of appeal to be paid by appellant.